Citation Nr: 0127206	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date for additional compensation 
for a dependent spouse prior to November 1, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1970.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  

The veteran testified before the undersigned at a hearing in 
Honolulu, Hawaii on June 28, 2001.  


FINDINGS OF FACT

1.  The veteran's initial divorce decree from his second wife 
reflects that the Court hearing was held on April 9, 1984 and 
the decree took effect upon the signing and filing of that 
decree on July 5, 1985.  

2.  A License and Certificate of Marriage demonstrates that 
the veteran married his third wife on April 1, 1985.  

3.  An RO letter of February 27, 1996 acknowledged receipt of 
VA Form 21-686c, Declaration of Status of Dependents, dated 
in December 1985 and informed the veteran that because his 
divorce from his second wife took effect after his marriage 
to his third wife that marriage was not valid for VA purposes 
and additional compensation was not payable for a wife.  That 
letter noted the enclosure of VA Form 4107.  

4.  No appeal was taken from the February 1996 notification.  

5.  An Amended Decree received in October 1998 reflects that 
the veteran's marriage to his second wife terminated nunc pro 
tunc to April 9, 1984 upon the signing and filing of that 
document which was done on October 6, 1998. 


CONCLUSION OF LAW

An effective date for additional compensation for a dependent 
spouse prior to November 1, 1998 is not warranted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5110, 
5126 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), 3.400, 3.401(b) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  The July 1999 
statement of the case (SOC) advised the veteran of the 
pertinent law and regulations as well as the basis for the 
denial of the claim.  Also, by reciting the applicable law 
and regulations notice was given of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  In this case no additional notice or evidentiary 
development would result in any new relevant or material 
evidence since disposition of the claim depends upon past 
factual matters.  Moreover, there is no allegation or 
indication in the record that there are relevant VA or other 
records which are not on file.  

The record on appeal indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating the claim for an earlier effective date for 
additional compensation for a dependent spouse.  See VCAA 114 
Stat. 2097, § 5103A(a)(2) (The Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.") 

Background

A January 1978 rating action granted service connection for 
multiple disabilities and granted a 10 percent rating for 
service-connected tinnitus.  That rating action denied 
service connection for residuals of a shrapnel wound of the 
left eye and the veteran initiated an appeal by filing a 
Notice of Disagreement (NOD) in July 1978 and after a 
December 1978 SOC he perfected the appeal by filing VA Form 
1-9 in January 1979, but the appeal was mooted by an April 
1979 rating action which granted service connection for that 
disorder.  

In VA Form 21-686c, Declaration of Marital Status, of August 
1979 the veteran reported that he had married his first wife 
in November 1972.  

A May 1995 rating action granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
disability rating, increasing his combined disability rating 
to 40 percent.  

In VA Form 21-686c of May 1995 the veteran reported that he 
had divorced his first wife in June 1979 and married his 
second wife in December 1980.  He had married his third wife 
on April 1, 1985. He had divorced his second wife in July 
1985.  

A September 1995 RO letter requested that the veteran 
furnish, in part, a copy of his marriage certificate and 
copies of the divorce decrees from his first and second 
wives.  

In November 1995 the RO notified the veteran that because 
more than 60 days had elapsed since the September 1995 
request, his claim was administratively disallowed and no 
further action would be taken but he could reopen his claim 
at any time by forwarding the requested evidence.  If such 
evidence was not received by September 27, 1996, any payments 
eventually authorized could only be paid from the date the 
evidence was received.  Both the September and the November 
1995 RO letters were mailed to the veteran's address as 
listed in his May 1995 VA Form 21-686c.  The November 1995 
letter contained an attached VA Form 4107, notifying the 
veteran of his procedural and appellate rights.  

Although not date stamped as to when received, the documents 
requested were apparently received prior to September 1996 
and included VA Form 21-686c, dated in December 1995, in 
which the veteran reported having divorced his second wife on 
April 9, 1984 and having married his third wife on April 1, 
1985.  However, a "Decree Granting Absolute Divorce And 
Awarding Child Custody" was received indicating that the 
hearing for the divorce from his second wife was conducted on 
April 9, 1984 but that the "decree shall take effect upon 
the signing and filing" of that decree which was on July 5, 
1985.  Also received was a License and Certificate of 
Marriage reflecting his marriage to his third wife on April 
1, 1985.  

A February 27, 1996 RO letter to the veteran, sent to the 
veteran's new address as listed in the December 1995 VA Form 
21-686c, acknowledges receipt of the documents but states 
that because his divorce decree from his second wife took 
effect upon the signing and filing of the decree on July 5, 
1985, his marriage to his third wife on April 1, 1985 was not 
valid for VA purposes and, thus, additional compensation was 
not payable for a wife.  Attached was "Enclosure: VA Form 
4107."  

In January 1997 the veteran filed a NOD to a notice of a 
proposed RO reduction that same month of the 30 percent 
rating for PTSD to 10 percent.  After a March 1997 RO 
hearing, a March 1997 SOC confirmed and continued the 30 
percent rating for PTSD, thus mooting the appeal.  

Subsequently, in October 1998 an "Amended Decree Granting 
Absolute Divorce and Awarding Child Custody" was received by 
VA which reflects that the veteran's divorce from his second 
wife was made effective, nunc pro tunc, to April 9, 1984 
(date of the divorce hearing).  Also received was a statement 
from the veteran indicating that "I have been told all along 
the way that I would be able to get retroactive to Nov. 94."  

On file is a February 8, 1999 Report of Contact executed by a 
VA employee stating that the veteran had called the RO in the 
late summer or early fall of 1998 and had asked "to put in 
computer his claim for spouse.  He stated he was still tied 
up in court with divorce from 1st [actually his 2nd] wife.  I 
did a 119 at that time to 21 to keep claim alive.  I can't 
remember the exact date."  

Also on file is a Decision Review Officer's Conference Report 
of February 1999 indicating that the veteran felt his claim 
for additional spousal dependency compensation had been kept 
active ever since he was notified of the discrepancy of the 
dates of the divorce from this second wife and marriage to 
his third wife.  He indicated he had called the VA office and 
was informed that his case was active.  Thus, he pursued the 
matter through the Courts and eventually got an amended 
decree of divorce from his second wife.  He stated that he 
was not informed of a time limit to submit the evidence and 
had always been careful to reply to VA correspondence.  It 
was noted that records of phone calls to the VA RO would not 
be kept unless they resulted in the need for additional 
action.  His inquiries as to the status of his case would 
have been interpreted as an inquiry as to whether his VA 
benefits were active and since his award was in a running 
status, the response would have been affirmative.  It was 
noted that the latest phone contact with a VA counselor was 
after the time limit for submittal of evidence to grant a 
retroactive award.  

At the June 2001 hearing before the undersigned the veteran 
testified that following the November 1995 RO letter he had 
made repeated phone contacts about every six months about the 
status of his claim for additional dependency allowance for 
his third wife and had been informed that his "file" was 
still open (page 4 of that transcript).  Because of the 
retirement of the attorney representing his second wife in 
their divorce and because his second wife did not cooperate, 
he had not been able to have the effective date of their 
divorce amended for several years (pages 16 and 17).  It was 
alleged that he was denied due process because the November 
1995 administrative denial had not given the veteran any 
notice of his appellate rights (page 2).  The veteran 
testified that he had received the February 27, 1996 RO 
letter but not any attached enclosure of his appellate rights 
(VA Form 4107) (page 9).  His divorce from his second wife in 
July 1985 and marriage to his third wife in April 1985 was 
recognized as valid by the State of Hawaii (page 16).  

Legal Analysis

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating, but only 
if proof of dependents is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. 
§ 5110(f) (West Supp. 2001).  

Under 38 C.F.R. § 3.401(b) the effective date of an award of 
additional compensation for dependents is the latest date of 
one of the following dates:

(1) Date of claim.  This term means the 
following, listed in their order of 
applicability:  

(i) Date of the veteran's marriage, [] 
if evidence of the event is received 
within one year of the event; otherwise. 

(ii)  Date notice is received of the 
dependent's existence, if evidence is 
received within one year of [VA] 
request;

(2) Date dependency arises.  

(3) Effective date of the qualifying 
disability rating, provided evidence of 
dependency is received within one year 
of notification of such rating action.  

(4) Date of commencement of the 
veteran's award.  

38 C.F.R. § 3.401(b) (2001).

"If evidence requested by VA in connection with a claim is 
not furnished within one year, the claim will be considered 
abandoned and further action will be considered a new claim 
upon which payments shall commence no earlier than the date 
of such new claim.  38 C.F.R. § 3.158(a)."  McColley v. 
West, 13 Vet. App. 553, 555 (2000).  

Under 38 C.F.R. § 3.204(a)(1) (2001) a written statement 
(such as execution of VA Form 21-686c) will be accepted as 
proof of marriage or dissolution of marriage for the purpose 
of determining entitlement to VA benefits.  However, under 
38 C.F.R. § 3.204(a)(2) where the claimant's statement on its 
face raises a question of its validity, other evidence may be 
required as prescribed in 38 C.F.R. §§ 3.205 and 3.206 
(2001).  It was for this reason that the RO requested copies 
of the decree of divorce from the veteran's second wife and a 
copy of his marriage certificate to his third wife.  

While emphasis has been place upon the assertion that the 
November 1995 administrative denial did not inform the 
veteran of his appellate rights, the Board points out that 
the notice sent to the veteran did contain an attachment 
which set forth a statement of appellate rights.  In any 
event, his claim for additional dependency allowance for a 
dependent spouse was formally denied by RO action in February 
1996.  It was this action which formally adjudicated the 
merits of the claim and the notice of that action was sent to 
his last address of record.  It is not contended that he did 
not receive that notice but only that he does not recall and 
does not have in his possession any record of the VA Form 
4107, and that he normally keeps all VA correspondence.  

"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Chute v. Derwinski, 1 Vet. App. 352, 
353 (1991).  The presumption of regularity is not absolute; 
it may be rebutted by the submission of clear evidence to the 
contrary.  Ashley v. Derwinski, 2 Vet. App. 307, 308-309 
(1992).  In Ashley, at 309, it was held that "[e]vidence of 
nonreceipt by either the veteran or the veteran's 
representative, standing alone, is not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity."  However, in Chute v. 
Derwinski, 1 Vet. App. 352, 353 (1991) there was more than a 
mere allegation of nonreceipt, the veteran made written 
inquires after the decision was made and because VA did not 
provide evidence of mailing [of a Board decision], the 
presumption of administrative regularity was rebutted.  

This case can be distinguished from Chute because, while the 
veteran has stated that he made inquiries of VA RO personnel, 
his statements have not been corroborated.  Thus, there is no 
evidence to support the veteran's statement that he did not 
receive a copy of the VA Form 4107, notifying him of his 
appellate rights attached to the February 1996 RO 
notification letter, and it remains uncorroborated. 

Also, in this case the veteran had previously referred to 
rating actions in 1978 and 1996.  Thus, the veteran was well 
aware of the appellate procedures to be followed, having 
previously exercised his right to an appeal.  There is also 
no allegation that the address used by the VA RO in the 
February 1996 letter was incorrect.  

In sum, the veteran has not presented the type of clear 
evidence which is sufficient to rebut the presumption of 
administrative regularity.  

With respect to the allegation that the veteran's divorce 
from his second wife was recognized as valid in Hawaii, 
38 C.F.R. § 3.206(b) provides that "[w]here the issue is the 
validity of marriage to a veteran following a divorce, the 
matter of recognition of the divorce by [VA] will be 
determined according to the laws of the jurisdiction 
specified in [38 C.F.R.] § 3.1(j)."  38 C.F.R. § 3.1(j) 
(2001) provides that "[m]arriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued."  

Here, at all relevant times the veteran has been a resident 
of the State of Hawaii.  However, if indeed the State of 
Hawaii recognized the veteran's divorce from his second wife 
as being valid on April 9, 1984 there would have been no need 
to obtain an amended divorce decree.  Moreover, the original 
decree of divorce from his second wife states on its face 
that it was effective in July 1985 and the veteran has 
offered nothing to contradict the prima facie evidence that 
divorce was, until subsequently amended, effective in July 
1985.  

Here, the evidence needed to establish that the divorce from 
the veteran's second wife predated his marriage to his third 
wife was not received until October 1998.  Under 38 C.F.R. 
§ 3.31, "[r]egardless of VA regulations concerning effective 
dates of awards [] payment of monetary benefits [] may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective."  Thus, because the evidence needed for 
entitlement to the benefit sought was not received until 
October 1998, the benefit sought was not actually payable 
until the first day of the next month, i.e., November 1, 
1998.  

Thus, an effective date prior to November 1, 1998 for 
additional compensation for a dependent spouse is not 
warranted.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, No. 99-158, slip op. at 8 
(U.S. Vet. App. Aug. 21, 2001)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An effective date for additional compensation for a dependent 
spouse prior to November 1, 1998 is denied.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

